Citation Nr: 1412487	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from December 1969 to May 1974.  He also had a period of active duty for training (ACDUTRA) at Officer Candidate School (OCS) from September to December of 1969.

This case comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  No disease or chronic symptoms of a left ankle condition were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of a left ankle condition in the years after service. 

3.  A left ankle condition was not manifested to a degree of ten percent within one year of service separation. 

4. The Veteran's left ankle condition is not caused by any in-service event and is not related to active service. 


CONCLUSION OF LAW

The criteria for service connection for a left ankle condition have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in April 2010.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The Veteran has not been afforded a VA medical examination with respect to his service connection claim; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As will be discussed below, there is competent evidence that demonstrates that the Veteran did not sustain an injury to his left ankle in service.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current left ankle disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection.  Thus, further assistance in the form of VA examination or opinion is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The record contains a diagnosis of left ankle arthritis, which is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Left Ankle Condition

The Veteran contends that he has arthritis of the left ankle, due to an injury he sustained in service.  In a July 2010 statement, he asserts that he severely sprained his left ankle while participating in a forced march at OCS in Quantico, VA.  He states that the condition currently manifests in pain and stiffness during inclement weather, and that his ankle is very easy to overturn to the outside.  He further states that his military medical records would confirm the injury.  In his January 2011 notice of disagreement, the Veteran contends that the ankle injury occurred on approximately November 25, 1969, while he was still in ACDUTRA for OCS.  He contends that the RO did not find evidence of the injury in his service treatment records because they only reviewed the service treatment records from his active duty service, from December 1969 to November 1974.  In his November 2011 Board hearing, the Veteran further explained that, following his ankle injury, he was taken to the Navy dispensary on Quantico, where he was given an Ace bandage and crutches.  He asserts that he was put on profile until his graduation on December 5, 1969.  The Veteran stated that he never sought professional medical treatment for his left ankle condition during flight school, active duty service, or following service separation, but that he occasionally treats the pain with aspirin.  

The Board finds that no disease or chronic symptoms of arthritis of the left ankle was manifested during service.  Service treatment records are silent for complaints or treatment for any injuries to the left ankle.  The record contains service treatment records for the period of ACDUTRA from September to December of 1969; however, those treatment notes do not reflect any treatment, diagnoses, or complaints referable to the left ankle condition.  On the Veteran's December 1969 report of medical history, completed upon his entrance into active duty service after graduation from OCS, the Veteran endorsed a history of mumps and a penicillin allergy.  No complaints of ankle injury or pain were noted.  Aside from a vaccination scar on the upper left arm, no defects, disabilities, or complaints were noted on the December 1969 report of medical examination.  Physical examinations performed in December 1969, April 1970, January 1971, April 1971, January 1972, April 1972, and May 1972 show that the Veteran was found physically qualified and aeronautically adaptable for duties involving flying.  No disabilities or defects were found.   A July 1972 service treatment record shows that the Veteran had a sebaceous cyst removed from his scalp.  A separate July 1972 treatment record shows that the Veteran went to sick call with multiple lacerations on his left leg.  A service treatment record dated a few days later noted that the wound was healing well.  In a May 2010 Report of General Information, the Veteran clarified that the in-service lacerations to his left leg were not related to his claimed left ankle condition.  The May 1974 report of medical examination noted the vaccination scar on the upper left arm, correctable dental caries, and the removal of the cyst.  No other defects, disabilities, or complaints were noted.  The October 1974 report of medical examination conducted at the Veteran's separation from service showed normal lower extremities.  The vaccination scar, dental caries, and the lacerations to the left leg were noted.  

While the Veteran has reported having treatment for his left ankle condition during ACDUTRA for OCS, the Board finds that the Veteran's reports as to the in-service injury and treatment are not credible.  In that regard, service treatment records do not reflect any complaints related to the left ankle in service.  The Board finds that the service treatment records are complete.  Had the Veteran sustained an injury to his left ankle in service, it would have been documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013).  The Board finds that, in light of the affirmative medical and lay evidence of record indicating that there was no in-service ankle injury, the Veteran's statements made in pursuit of compensation regarding an in-service ankle injury are not credible.  Rather, the Board finds probative the Veteran's statements made for the purpose of obtaining medical treatment.  Those statements include his reports to medical personnel contained in his service treatment records, which show that he sought medical treatment for several injuries, but not for any injury relating to the left ankle.  
In making its finding of no in-service injury, disease, or event relating to the Veteran's left ankle condition, the Board is not relying on the absence of service treatment record evidence.  Rather, in making this finding, the Board is relying on the affirmative evidence that is of record, lay and medical, that includes the Veteran's own reports of onset of symptoms and medical history.  For example, the Veteran reported normal lower extremities on his December 1969 report of medical history, completed less than two weeks after the asserted ankle injury.  The affirmative evidence of record also shows that he went to sick call for treatment of his scalp cyst and left leg lacerations, but did not seek treatment for any ankle injury.  Thus, the weight of the evidence does not demonstrate that the Veteran sustained an injury of the left ankle in service, or that arthritis of the left ankle was manifested during service.  

The Board finds that the Veteran did not continuously manifest symptoms of a left ankle condition in the years after service.  In support of his claim, the Veteran submitted a November 2011 statement from a private physician, R.F.C., M.D, which states "Dx: Postraumatic Arthritis of the Left Ankle."  The statement does not provide any other information.  To the extent that the November 2011 statement from Dr. R.F.C. provides a current diagnosis, the Board finds that it is probative.  However, the statement is not probative with regard to the question of continuity of symptomatology, insofar as it does not provide an opinion as to the onset of symptomatology, or whether any event or injury, in service or post-service, caused the current condition.  

An August 2010 VA outpatient treatment record shows that the Veteran complained of left ankle pain.  The evidence of record does not contain any complaints, diagnoses or treatment for a left ankle condition between the Veteran's November 1974 separation from service and the August 2010 VA treatment note.  Thus, the record does not reflect continuous symptoms of a left ankle condition since service separation.  

The Board has considered the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the onset and continuity of an ankle condition as complex as arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The medical and lay evidence of record shows that symptoms of arthritis of the left ankle were not continuous since service separation.  The Board further finds that arthritis of the left ankle was not manifested to a degree of ten percent within one year of service separation.  For the reasons stated above, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.

Finally, the Board finds that the Veteran's arthritis of the left ankle is not caused by any in-service event and is not related to active service.  There is no competent evidence of record which medically relates the arthritis of the left ankle to active service.  The Veteran himself has attempted to relate his current ankle condition to his active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain, but he is not competent to provide and opinion as to the etiology of his ankle condition.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for arthritis of the left knee and bilateral hands, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle condition is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


